Order entered August 28, 2020




                                   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-19-00466-CR

                   JUAN MANUEL AREVALOS, Appellant

                                      V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1900219-M

                                   ORDER

      Before the Court is attorney F. Clinton Broden’s motion to withdraw as

court appointed counsel for Juan Manuel Arevalos. Based on the Court’s opinion

of this date, we GRANT the motion and DIRECT the Clerk to remove F. Clinton

Broden as counsel for appellant.

      We ORDER the trial court to appoint new counsel to represent appellant in

this appeal and to transmit a supplemental clerk’s record containing the order

appointing new counsel to this Court within FIFTEEN DAYS of the date of this
order. Once appointed, appellate counsel shall investigate the record and file a

brief within THIRTY days of the date of their appointment.

      We DIRECT the Clerk to send copies of this order to the Honorable Ernest

White, Presiding Judge, 194th Judicial District Court; F. Clinton Broden; the

Dallas County District Attorney’s Office, Appellate Division, and appellant Juan

Manuel Arevalos, #02296291, Ellis Unit, 1697 FM 980, Huntsville, TX 77320.

      We DIRECT the Clerk to remove this case from the submissions docket.

      We ABATE this appeal to allow the trial court to comply with this order.

The appeal shall be reinstated when the order appointing new counsel is received

or the Court deems it appropriate to do so.



                                              /s/   LESLIE OSBORNE
                                                    JUSTICE